DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “M being either one or more elements of the group Mn, Zr and Ti, M’ being either one or more elements of the group Al, B and Co” in lines 3-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “M being either one or more elements of the group consisting of Mn, Zr and Ti, M’ being either one or more elements of the group consisting of Al, B and Co”. Appropriate correction is required.
3.	Claim 2 is objected to because of the following informalities:  the limitation “M” is either one of Al and Co” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “M” is either one of Al or Co”.  Appropriate correction is required.
4.	Claim 9 is objected to because of the following informalities:  the limitation “20nm” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “20 nm”.  Appropriate correction is required.

13 is objected to because of the following informalities:  the limitation “ N is either one or more of W, Mo, Nb, Zr and rare earth elements” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ N is either one or more of W, Mo, Nb, Zr or rare earth elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 2, 4, 5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2015/0093641).
Regarding claim 1, Mitsumoto discloses  a powderous positive electrode material for a lithium secondary battery([0022]), the material having the general formula (1): Li1+xM1−xO2 ([0034]) and in a case where “M” contains the three elements of Mn, Co, and Ni, it can be expressed by general formula (2): Li1+x(MnαCoβNiγ)1−xO2 ([0041]-[0042])  which reads on the limitation of Li1+x[Ni 1-a-b-cMaM’bM"c]1-x O2-z.
Continuing with claim 1, Mitsumoto discloses  M being either one or more elements of the group consisting of Mn, Zr and Ti ([0040]), M’ being either one or more elements of the group consisting of Al, and Co([0040]), M” being a dopant different from M and M’([0038]), x, a, b and c being expressed in mol with -0.02≤x≤0.2 (0≤x≤0.07 [0037]), 0≤c≤0.05 (c=0 [0042]), 0.10≤(a+b)≤0.65 ((0.10+0.05)≤(α+β)≤(0.45+0.40) [0042]-[0044]) and 0≤z≤0.05(z=0 [0042]) which overlaps the claim ranges, thus reading on the claim limitations.
Mitsumoto is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Continuing with claim 1, Mitsumoto does not explicitly disclose wherein the material has an unconstrained cumulative volume particle size distribution value (ᴦ°(D10p=0)), a cumulative volume particle size distribution value after having been pressed at a pressure of 200 MPa (ᴦp(D10p=200)) and a cumulative volume particle size distribution value after having been pressed at a pressure of 300 MPa (ᴦp(D10p=300)), wherein when ᴦp(D10p=200) is compared to ᴦ°(D10p=0), the relative increase in value is less than 100%, wherein when ᴦp(D10p=300) is compared to ᴦ°(D10p=0), the relative increase in value is less than 120%.  
Mitsumoto discloses substantially the same method for preparing the positive electrode material.  Mitsumoto discloses the method comprises a selection of parameters such as sintering temperature (higher than 800°C and lower than 1000 °C [0088]) and Li/metal ratio in a single cooking process ([0078]-[0082], [0085]) and after sintering the agglomerated particles are milled ([0092]).  Since Mitsumoto discloses the positive electrode material produced by substantially identical processes, the positive electrode materials of Mitsumoto necessarily possess the same characteristics. MPEP 2112.01. 
Continuing with claim 1, Mitsumoto discloses wherein the material has a molar amount of Ni3+ that equals 1-2a-b ([0042]-[0045]), and the molar amount of Ni3+ is 0.05 to 0.4 (see Calculation A) which overlaps the claim range of greater than or equal to 0.2 and less than or equal to 0.4, thus reading on the limitation.
1-2a-b->	1 – 2(0.45) – 0.05 = 0.05   (α is  0.10 to 0.45 [0043]; β is  0.05 to 0.40 [0044])  
1 – 2(0.1) – 0.40 = 0.40     (α is  0.10 to 0.45 [0043]; β is  0.05 to 0.40 [0044])  
 		 Calculation A

Continuing with claim 1, Mitsumoto discloses wherein the material has a Dmax ≤ 45 µm (D50 is more than 4 µm and less than 20 µm, claim 1).
Regarding claim 2, Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto further discloses M’=Mn ([0040]) and M” is either one of Al or Co([0040]).
Regarding claims 4 and 5, Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto does not explicitly disclose having a BET value < 0.37 m2/g (claim 4) and  having a pressed density greater than 3.0 g/cm3 (claim 5).
Mitsumoto discloses substantially the same method for preparing the positive electrode material.  Mitsumoto discloses the method comprises a selection of parameters such as sintering temperature (higher than 800°C and lower than 1000 °C [0088]) and Li/metal ratio in a single cooking process ([0078]-[0082], [0085]) and after sintering the agglomerated particles are milled ([0092]).  Since Mitsumoto discloses the positive electrode material produced by substantially identical processes, the positive electrode materials of Mitsumoto necessarily possess the same characteristics. MPEP 2112.01. 
Regarding claims 7, 8, and 9,  Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto does not explicitly disclose  having a soluble base content (Li2CO3 + LiOH) < 0.8 wt% ( claim 7), comprising secondary particles substantially free from porosities larger than 20 nm (claim 8), and comprising secondary particles containing less than 20 voids larger than 20 nm (claim 9).

Regarding claims 10, 11, and 12, Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto discloses a crystalline structure of the lithium metal compound oxide having the layered structure belongs to a space group R-3m ([0005]) but does not explicitly disclose having a FWHM value of the (104) peak as defined by the pseudo hexagonal lattice with R-3m space group which is greater than 0.125 2-theta degrees (claim 10),  having a FWHM value of the (015) peak as defined by the pseudo hexagonal lattice with R-3m space group which is greater than 0.125 2-theta degrees (claim 11), and  having a FWHM value of the (113) peak as defined by the pseudo hexagonal lattice with R-3m space group which is greater than 0.16 2-theta degrees (claim 12).
Mitsumoto discloses substantially the same method for preparing the positive electrode material.  Mitsumoto discloses the method comprises a selection of parameters such as sintering temperature (higher than 800°C and lower than 1000 °C [0088]) and Li/metal ratio in a single cooking process ([0078]-[0082], [0085]) and after sintering the agglomerated particles are milled ([0092]).  Since Mitsumoto discloses the positive electrode material produced by substantially identical processes, the positive electrode materials of Mitsumoto necessarily possess the same characteristics. MPEP 2112.01. 
6 is/are rejected under 35 U.S.C. 103 as being obvious over Mitsumoto et al. (US 2015/0093641) as applied to claim 1 above, in view of Paulsen et al. (US 2014/0054495) as cited in IDS dated 1/21/21.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 6, Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto further discloses comprising W, Mo, Nb, Zr, or a rare earth element([0039]) but does not explicitly disclose up to 2 mol% of a rare earth element.
Paulsen teaches uncoated Li-nickel manganese cobalt oxides used as cathode in Li rechargeable batteries with higher capacity obtained by a larger content of nickel ([0026]).   Paulsen teaches lithium-nickel-manganese-cobalt-oxide can be modified by doping ([0004]). It is known for example, that elements like Al, Mg, and sometimes Zr can replace Co, Ni or Mn ([0004]). High performance Li—M—O2 needs well mixed transition metal cations by using 
It would have been obvious to one having ordinary skill in the art to have utilized, as the doping element of Mitsumoto, the dopant Zr in 1 mol% or less as taught by Paulsen in order to provide high performance.
11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Mitsumoto et al. (US 2015/0093641) as applied to claim 1 above, in view of Iwama et al. (US 2014/0114519) as cited in IDS dated 1/21/21.
Regarding claim 13, Mitsumoto discloses all of the claim limitations as set forth above. Mitsumoto does not explicitly disclose having a second phase LiNx’Oy’ with 0< x’<1 and 0<y’<2, where Ni is either one or more of W, Mo, Nb, Zr or rare earth elements.
Iwama teaches a positive electrode active material of a deoxidized lithium transition metal composite oxide(abstract). Iwama teaches the positive electrode active material subjected to deoxidizing treatment in advance is used, the oxygen generation amount itself from the positive electrode can be reduced ([0017]).  Iwama teaches a lithium-nickel-cobalt-aluminum composite oxide (LiNi0.8Co0.15 Al0.05 O2) which was not subjected to the deoxidizing treatment was used as the positive electrode active material, and 10 mass % of lithium molybdenum oxide (LiMoO2) having an oxygen-absorbing function was mixed with 90 mass % of the positive electrode active material in the positive electrode active material layer([0323]). 

Allowable Subject Matter
12.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the powderous positive electrode material of claim 1, wherein 1+x<1.
Mitsumoto discloses powder containing lithium metal compound oxide particles having a layered structure which is expressed by general formula (1): Li1+xM1−xO2 as a main component ([0034]) and in formula (1), “1+x” is preferably 1.00 to 1.07 ([0037]) but does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724